Exhibit 99.1 Spirit Airlines Reports July 2011 Traffic Miramar, Florida(Aug.10, 2011 – Spirit Airlines (Nasdaq:SAVE) today reported its preliminary traffic results for July 2011 and year-to-date 2011. Traffic (revenue passenger miles) in July 2011 increased 20.0 percent versus July 2010 on a capacity (available seat miles) increase of 14.0 percent.Load factor for July 2011 was 90.0 percent, an increase of 4.4 points as compared to July 2010. Please see the following page for monthly capacity, traffic, load factor and passenger flight segment statistics beginning January 2010 through June 2011. The following table summarizes Spirit’s traffic results for the month and year-to-date ended July 31, 2011 and 2010. July 2011 July 2010 Change Revenue passenger miles (RPMs) (000) % Available seat miles (ASMs) (000) % Load Factor % % 4.4 pts Passenger flight segments % YTD 2011 YTD 2010 Change Revenue passenger miles (RPMs) (000) % Available seat miles (ASMs) (000) % Load Factor % % 4.8 pts Passenger flight segments % About Spirit Airlines Spirit Airlines (Nasdaq: SAVE) empowers customers to save money on air travel by offering ultralow base fares with a range of optional services for a fee, allowing customers the freedom to choose only the extras they value. This innovative approach grows the traveling market and stimulates new economic activity whilecreating new jobs.Spirit's modern fleet, configuration and other innovations enable Spirit to burn less fuel per seat than competitors, making Spirit the most environmentally-friendly U.S. carrier. Spirit’s all-Airbus fleet currently operates more than 175 daily flights to over 45 destinations throughout the U.S., Latin America and Caribbean. Visit Spirit atwww.spirit.com. ASMs (000) RPMs (000) Load Factor Passenger Flight Segments January 80.5% 509,283 February 77.8% 438,120 March 82.6% 578,143 April 80.8% 575,552 May 80.9% 585,536 June 77.2% 450,184 July 85.6% 692,249 August 85.6% 672,960 September 77.7% 544,529 October 85.0% 629,205 November 84.6% 632,849 December 83.4% 643,118 Full Year 82.1% ASMs (000) RPMs (000) Load Factor Passenger Flight Segments January 83.3% 604,736 February 82.4% 545,557 March 85.8% 712,239 April 84.8% 703,986 May 86.0% 749,584 June 86.9% 746,576 # # # Media Contacts: Misty Pinson Director, Corporate Communications misty.pinson@spirit.com 954-628-4827/cell 954-918-9432 Manuel Jaquez Senior Manager Commercial - Latin America manuel.jaquez@spirit.com 954-628-4898 Investor Relations Contact: DeAnne Gabel Director, Investor Relations InvestorRelations@spirit.com 954-447-7920
